

 S1698 ENR: Treatment of Certain Payments in Eugenics Compensation Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and
			 sixteenS. 1698IN THE SENATE OF THE UNITED STATESAN ACTTo exclude payments from State eugenics compensation programs from consideration in determining
 eligibility for, or the amount of, Federal public benefits.1.Short titleThis Act may be cited as the Treatment of Certain Payments in Eugenics Compensation Act.2.Exclusion of payments from State eugenics compensation programs from consideration in  determining
 eligibility for, or the amount of, Federal public benefits(a)In generalNotwithstanding any other provision of law, payments made under a State eugenics compensation program shall not be considered as income or resources in determining eligibility for, or the amount of, any Federal public benefit.(b)DefinitionsFor purposes of this section:(1)Federal public benefitThe term Federal public benefit means—(A)any grant, contract, loan, professional license, or commercial license provided by an agency of the United States or by appropriated funds of the United States; and(B)any retirement, welfare, health, disability, public or assisted housing, postsecondary education, food assistance, unemployment benefit, or any other similar benefit for which payments or assistance are provided to an individual, household, or family eligibility unit by an agency of the United States or by appropriated funds of the United States.(2)State eugenics compensation programThe term State eugenics compensation program means a program established by State law that is intended to compensate individuals who were sterilized under the authority of the State.Speaker of the House of RepresentativesVice President of the United States and President of the Senate